COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                   §
  YOLANDA PATRICIA GONZALEZ,                   No. 08-18-00206-CV
                                   §
                Appellant,                        Appeal from the
                                   §
  v.                                             65th District Court
                                   §
  IRMA PEREZ,                                of El Paso County, Texas
                                   §
                Appellee.                     (TC# 2017DCM7313)
                                   §
                               ORDER

       Pending before the Court is Appellant’s motion requesting that the case be decided on an

expedited basis. The motion is granted. Accordingly, the case will be submitted without oral

argument on the next available date.

       IT IS SO ORDERED this 13th day of June, 2019.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.